Citation Nr: 0602394	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
recent pertinent Department of Veterans Affairs (VA) medical 
records had been associated with the claims folder without 
initial consideration by the regional office (RO).  However, 
a written wavier of the RO's initial consideration of this 
evidence was received by the Board from the veteran's 
representative in January 2006.  Therefore, the Board finds 
that it may consider this evidence in its review of the claim 
on appeal.

The Board further notes that while the veteran has contended 
that he has disability associated with dizziness and 
headaches that is secondary to his service-connected hearing 
loss, claims for service connection for dizziness and 
headaches have not yet been adjudicated by the RO (a January 
2004 supplemental statement of the case addressed whether the 
veteran's dizziness could be considered for purposes of 
rating his bilateral hearing loss, but did not formally deny 
a claim for service connection for dizziness as secondary to 
service-connected hearing loss).  Therefore, the Board finds 
that it may not currently consider the veteran's dizziness or 
headaches in evaluating the rating for his hearing loss, and 
will refer the veteran's claims for service connection for 
headaches and dizziness as secondary to service-connected 
hearing loss for appropriate adjudication.  

Finally, the Board observes that in his original claim on 
appeal, the veteran sought a rating in excess of 20 percent 
for his service-connected bilateral hearing loss.  
Thereafter, a July 2002 rating decision increased the rating 
for his disability to 30 percent, effective from April 2002.  
The veteran has continued his appeal.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by hearing 
at level VII in the left ear and at level VIII in the right 
ear.





CONCLUSION OF LAW

The criteria for a 40 percent, but not higher, rating for 
bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.7, 4.85, Diagnostic Code 6100, 
4.86(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this claim has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on numerous occasions of the evidence necessary to 
substantiate his claim for an increased rating.

First, prior to the July 2002 rating decision that assigned a 
30 percent rating for this disability, effective from April 
2002, the veteran was advised in a June 2002 letter of the 
evidence necessary to substantiate his claim, and the 
respective obligations of the VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Thereafter, the July 2002 rating action and August 2003 
statement of the case notified the veteran that June 1999 
amendments to the applicable rating criteria permitted the 
assignment of a 30 percent, but not higher, rating for the 
veteran's bilateral hearing loss.

A January 2004 supplemental statement of the case then 
advised the veteran that more recent VA examination results 
still did not warrant a rating in excess of 30 percent under 
the applicable rating criteria.

While the June 2002 VCAA notice letter did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board further notes that there is no indication that 
there are any outstanding reports or records that have not 
been obtained or that are not adequately addressed by 
documents contained in the claims file.  In addition, while 
the veteran's representative has asserted some inadequacies 
regarding recently obtained VA opinions as to whether 
additional disabilities should be considered as secondary to 
the veteran's bilateral hearing loss, as was noted above, the 
Board finds that the issues of entitlement to service 
connection for dizziness and headaches as secondary to 
hearing loss have not yet been appropriately adjudicated by 
the RO, and that remand for such additional evidentiary 
development is therefore not currently warranted.

Finally, to the extent the Board has granted an increased 
rating to 40 percent for the veteran's hearing loss, any 
failure to notify and/or develop the claim cannot be 
considered prejudicial to the veteran.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The history of this disability shows that service connection 
for bilateral hearing loss was originally established by a 
Board decision in January 1997, after which a noncompensable 
rating was assigned by a February 1997 rating action, 
effective from August 1994.  Thereafter, the noncompensable 
rating was continued by rating decisions in March 1997, July 
1998, and March 1999.

An April 2000 rating decision later increased the rating for 
this disability to 20 percent based on VA audiological 
examination results that revealed average pure tone averages 
on the right and left ear of 71 and 79, respectively, and 
word recognition of 88 and 84, respectively.  Noting that the 
hearing threshold levels on the left ear entitled the veteran 
to use of Table VIa to determine his hearing impairment in 
that ear, the veteran was determined to have level VII 
hearing on the left, and level III hearing on the right 
(Table VI), that translated to a 20 percent rating for the 
veteran's bilateral hearing loss.

The veteran filed the subject increased rating claim in April 
2002.

VA audiological examination in July 2002 revealed pure tone 
results on the right of 60, 50, 65, 85, and 90 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, and on 
the left of 70, 90, 90, 85, and 100.  The pure tone average 
on the right was 73, and on the left, 91.  Word recognition 
was 76 percent on the right and 80 on the left.  The 
diagnosis included bilateral sensorineural hearing loss.

Noting once again that hearing thresholds on the left 
permitted the use of Table VIa to determine the veteran's 
hearing impairment in that ear, the July 2002 rating decision 
determined that the veteran had level IX on the left, and 
level IV on the right (Table VI), that translated to an 
increased rating to 30 percent for the veteran's bilateral 
hearing loss.

VA audiological examination in October 2003 revealed pure 
tone results on the right of 55, 55, 55, 75, and 60 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, and 
on the left of 65, 80, 80, 100, and 95.  The pure tone 
average on the right was 63, and on the left, 89.  Word 
recognition was 84 percent on the right and 60 on the left.  
The diagnosis included right moderate sensorineural hearing 
loss and a left severe to profound sensorineural hearing 
loss.

Noting that hearing thresholds in each ear now permitted the 
use of Table VIa bilaterally, the January 2004 supplemental 
statement of the case determined that the veteran had level 
VIII hearing on the left, and level V on the right, that 
continued to translate to a 30 percent evaluation.

VA audiometric examination in April 2005 revealed pure tone 
results on the right of 50, 60, 60, 80, and 90 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, and on 
the left of 55, 70, 70, 85, and 85.  The pure tone average on 
the right was 72.5, and on the left, 77.5.  Word recognition 
was 56 percent on the right and 68 on the left.  The 
diagnosis included moderate to severe sensorineural hearing 
loss.


II.  Rating Criteria and Analysis

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2005), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The Board has additionally reviewed the results from the most 
recent VA audiometric examination and noting once that 
hearing thresholds in each ear again permit the use of Table 
VIa bilaterally, the veteran's pure tone threshold averages 
of 77.5 on the left and 72.5 on the right translate to level 
VII hearing on the left, and level VI on the right.  However, 
although the Board is somewhat concerned over the accuracy of 
the word recognition scores from April 2005 (56 percent on 
the right and 68 percent on the left) that had been 
consistently never worse than 76 percent on the right since 
April 2000, giving the veteran the benefit of the doubt, and 
applying these scores and threshold averages to Table VI, 
while the numeric designation for the left ear would actually 
be lower at level VI, the hearing impairment in the right ear 
is raised to VIII.

When the numeric designations of VII and VIII are then 
applied to Table VII, Percentage Evaluation for Hearing 
Impairment, the veteran's bilateral hearing loss is 
determined to be entitled to a higher rating of 40 percent.  
38 C.F.R. § 4.85.

38 C.F.R. § 4.86(b) (2005) is unavailable for consideration 
since the veteran did not exhibit both a pure tone threshold 
of 30 or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz.

While the Board has additionally considered the subjective 
evidence concerning the impairment the appellant experiences 
due to his hearing disability for an even higher rating, the 
Board finds that the objective testing must be accorded by 
far the greatest weight in assessing the impact of the 
veteran's hearing disability on average occupational 
functioning.  The Board, therefore, concludes that 
entitlement to a compensable schedular evaluation in excess 
of 40 percent for the appellant's hearing loss is not 
established.

In addition, as the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
pointed out, the assignment of a disability rating for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).


ORDER

Entitlement to a 40 percent, but not higher, rating for 
bilateral hearing loss is granted.


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


